IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,298-02


                      EX PARTE IVERY DWAYNE DORSEY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1097367-A IN THE 228th DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

murder and sentenced to imprisonment for twenty years.

        On November 2, 2015, an order designating issues was signed by the trial court. In response

to this Court’s mandamus abatement order, the district clerk has forwarded Applicant’s habeas

corpus application. However, the trial court has not resolved the designated issues and entered

findings of fact and conclusions of law. Therefore, we remand this application to the 228th District

Court of Harris County to allow the trial judge to complete an evidentiary investigation and enter
findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: September 12, 2018
Do not publish